Robert L. Brown, Justice, concurring in part; dissenting in part. While I agree with the majority opinion in its analysis of the statute-of-limitations issue, I must dissent on the issue of statutory penalties and attorney’s fees. The majority opinion would penalize Atlas Asphalt, Inc. and its attorney for failure to amend its complaint to reduce the amount complained of against Credit General from $45,663.55 to $43,752.50. The discrepancy in the amounts, as the majority points out, results from the fact that 78 tons of the asphalt sold by Atlas had been diverted from the Harrisburg job to a different project unbeknownst to Atlas. The majority opinion says that it was evident Atlas knew, after a deposition was taken, that the asphalt had been diverted. That may be, but Atlas should not be required to reduce its claim against Credit General, when the diversion has not actually been proven at trial. It is not reasonable or practical to require Atlas to speculate on what it ultimately may recover, and Atlas should not be penalized when it was Credit General’s insured (Fields Curbco) that diverted the asphalt and therefore caused the credit against the amount Atlas claimed as damages. We have previously held that where the amount claimed does not correspond to the ultimate amount recovered, we will apply the statutory penalty and attorney’s fees under Ark. Code Ann. § 23-79-208. USAA Life Ins. Co. v. Boyce, 294 Ark. 575, 745 S.W.2d 136 (1988). In Boyce we said: .... even though appellee [complainant] was not as specific as he could have been in his amended complaint as to the amount of set-off under the various policies and the decreasing term benefit, he specifically made his claim to the insurance proceeds subject to these set-offs, and that is all the law requires. 294 Ark. at 581; 745 S.W.2d at 139. The opinion goes on to say that these set-offs were “facts within the peculiar knowledge of the insurance company.” Id. A concurring opinion in Boyce noted that to limit recovery to awards which are the exact amount claimed “reduces the law to a bingo game,” since variables at trial can often change the ultimate award. 294 Ark. at 583; 745 S.W.2d at 140. I agree. The statute providing the penalty and attorney’s fees states that the 12 % penalty will be applied “upon the amount of the loss, together with all reasonable attorney’s fees for the prosecution and collection of the loss.” § 23-79-208 (1987). There is no statutory requirement that the amount awarded be the exact amount claimed. Moreover, in the case before us Credit General’s insured, Fields Curbco, diverted the asphalt, and Credit General should not benefit from the wrongdoing of its insured by escaping assessment for the penalty and fees. In sum, I would award the statutory penalty against the amount of the loss, $43,752.50, and reasonable attorney’s fees as was done by the trial court and as required by § 23-79-208. To do otherwise does violence to the public policy considerations that led to the enactment of this statute in the first place. To the extent that Southwestern Ins. Co. v. Camp, 253 Ark. 886, 489 S.W.2d 498 (1973) and its progeny permit penalties and fees only when the exact amount is recovered, I would overrule those decisions. Holt, C.J., joins.